REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the same reason the claims in the parent application were allowed. That is, the independent claims of the current set of claims are substantially similar to the claims that were issued in U.S. Patent Appln. No. 16/592,578 and are thus allowed for the same reasons that the claims were allowed in U.S. Patent Appln. No. 16/592,578. More specifically, U.S. Patent Publication No. 2012/0238361 to Janis et al. (“Janis”) is the closest prior art. The examiner remains persuaded that Janis does not disclose certain elements of the current set of independent claims as set forth in the arguments presented on pages 17-19 of the Response to Non-Final Office Action received on March 18, 2020 in the parent application.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715